ORDER

PER CURIAM.
Rodney Henderson (Appellant) appeals from the Award of the Labor and Industrial Relations Commission (Commission) (Award) finding that Appellant sustained 30% permanent partial disability (PPD) from a 1995 injury, but denying additional medical treatment, temporary benefits, and ruling that Appellant suffered 0% PPD from a 1996 injury, and that there was no liability on the part of the Second Injury Fund. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s Award and related findings are supported by competent and substantial evidence, and are not contrary to the overwhelming weight of the evidence contained in the whole record before the Commission. Sutton v. Vee Jay Cement Contracting Co., 37 S.W.3d 803, 807 (Mo.App. E.D.2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).